                 Case 3:19-cv-02886-JCS Document 1 Filed 05/24/19 Page 1 of 5


 1   Robert K. Phillips – 135088
     Candice Mullings Williams -237383
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
     505 Sansome Street, Sixth Floor
 3   San Francisco, California 94111
     Telephone: (415) 278-9400
 4   Facsimile: (415) 278-9411
     Email: cwilliams@psalaw.net
 5
     Attorneys for Defendant
 6
     WALMART INC.
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10   PATRICIA KELLY AND RONALD KELLY,                    Case No. 4:19-cv-2886

11                  Plaintiff,                           DEFENDANT WALMART INC.’S
                                                         PETITION FOR REMOVAL OF CIVIL
12
            v.                                           ACTION AND JURY DEMAND
13
     WALMART INC., AND DOES 1 TO 20,
14
                    Defendants.
15

16          COMES NOW, Petitioner WALMART INC. (hereinafter “Petitioner”), by and through its
17   counsel of record, the law firm of PHILLIPS, SPALLAS & ANGSTADT LLP, and hereby submits and
18   respectfully shows:
19                                                       I.
20          Petitioner is the sole named Defendant in the above-entitled matter.
21                                                      II.
22          The above-entitled action was commenced by Plaintiffs PATRICIA KELLY AND RONALD
23   KELLY (hereinafter “Plaintiffs”) on April 25, 2019, in Alameda County Superior Court and is now
24   pending in that Court.
25          A copy of the Summons, Plaintiffs’ Complaint, Civil Case Cover Sheet, Service of Process
26   Transmittal, ADR Information Packet, Notice of Assignment of Judge for All Purposes, Notice of Case
27   Management Conference and Order, and Plaintiff’s redacted Consolidated Statement of Benefits are
28   attached hereto as Exhibits A, B, C, D, E, F, G, and H respectively.
                                                        -1–
       DEFENDANT WALMART INC.’S PETITION FOR REMOVAL OF CIVIL ACTION AND JURY
                                      DEMAND
                Case 3:19-cv-02886-JCS Document 1 Filed 05/24/19 Page 2 of 5


 1          The first date upon which Petitioner received a copy of said Complaint was April 29, 2019
 2   when Petitioner was served.
 3          Plaintiff’s Consolidated Statement of Benefits is the “first paper” received by Petitioner from
 4   which removability may be ascertained. Plaintiff Patricia Kelly’s Consolidated Statement of Benefits
 5   itemizes medical treatment received following the subject incident for the service period between May
 6   12, 2017 and May 31, 2018. The Statement evidences charges for medical treatment in the amount of
 7   $43,224.89. The Statement does not include claims for general damages or Plaintiff Ronald Kelly’s loss
 8   of consortium claim.
 9          Based on Plaintiff’s past medical specials alone, Plaintiffs’ claimed damages will clearly exceed
10   the $75,000 threshold. As such, there is no dispute that 28 U.S.C. §1446(b)’s $75,000 amount
11   in controversy requirement is sure to be met.
12                                                        III.
13          This Petition is timely filed pursuant to 28 U.S.C. § 1446(b).
14                                                        IV.
15          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) and
16   is one which may be removed to this Court by Petitioner pursuant to 28. U.S.C. § 1441(b).
17                                                        V.
18          Petitioner is informed, believes, and thereon alleges that Plaintiffs are and were citizens of the
19   State of California at the time this action was commenced.
20                                                        VI.
21          At the time this action was commenced, Petitioner was and is incorporated in Delaware with its
22   principal place of business in the State of Arkansas. As such, Petitioner is a citizen of the State of
23   Delaware and a citizen of the State of Arkansas for diversity purposes.
24                                                       VII.
25          The above-entitled civil action is for personal injury damages Plaintiffs allegedly sustained from
26   an incident at the Walmart located at 15555 Hesperian Boulevard in San Leandro, California 94579.
27   (Alameda County).
28                                                       VIII.
                                                          -2–
       DEFENDANT WALMART INC.’S PETITION FOR REMOVAL OF CIVIL ACTION AND JURY
                                      DEMAND
               Case 3:19-cv-02886-JCS Document 1 Filed 05/24/19 Page 3 of 5


 1          A copy of Petitioner’s Petition for Removal of Civil Action, seeking removal of the above-
 2   entitled action to the United States District Court, Northern District of California, together with a copy
 3   of the Summons, Plaintiffs’ Complaint, Civil Case Cover Sheet, Service of Process Transmittal, ADR
 4   Information Packet, Notice of Assignment of Judge for All Purposes, Notice of Case Management
 5   Conference and Order, and Plaintiff’s redacted Consolidated Statement of Benefits have been deposited
 6   with the clerk of the United States District Court, Northern California.
 7                                                       IX.
 8          True and correct copies of all process, pleadings, and orders received by Petitioner in the above-
 9   entitled action are filed herewith. See Exhibits A-H.
10                                        PRAYER & JURY DEMAND
11          WHEREFORE, Petitioner demands a trial by jury and prays that the above-entitled action be
12   removed from Alameda County Superior Court to this Court.
13

14                                                 Respectfully submitted,
15   Dated: May 24, 2019                           PHILLIPS SPALLAS & ANGSTADT LLP
16

17                                                 By: /s/ CANDICE MULLINGS WILLIAMS
                                                          Candice Mullings Williams
18                                                        cwilliams@psalaw.net
19                                                        Attorneys for Defendant
                                                          WALMART INC.
20

21

22

23

24

25

26

27

28
                                                         -3–
       DEFENDANT WALMART INC.’S PETITION FOR REMOVAL OF CIVIL ACTION AND JURY
                                      DEMAND
                Case 3:19-cv-02886-JCS Document 1 Filed 05/24/19 Page 4 of 5


                                       CERTIFICATE OF SERVICE
 1
                                     Patricia Kelly, et al. v. Walmart Inc.
 2                         Northern District of California, Oakland Division, Case No: 4:19-cv-2886
                            Alameda County Superior Court, Case No. HG19016484
 3 I, the undersigned, declare:

 4           That I am employed in the City and County of San Francisco, State of California; that I am over
 5 the age of eighteen years and not a party to the within cause; that my business address is 505 Sansome

 6 Street, Sixth Floor, San Francisco, California 94111.

 7           That on May 24, 2019, I served a true and correct copy of the foregoing, DEFENDANT
 8 WALMART INC.’S PETITION FOR REMOVAL OF CIVIL ACTION AND JURY DEMAND, on

 9 the parties in this action as follows:

10                                   **SEE ATTACHED SERVICE LIST**

11            BY MAIL SERVICE: by placing such envelopes for collection and to be mailed on
       [X]
              this date following ordinary business practices.
12            By FACSIMILE: By faxing a copy of the above-referenced document(s) to the
       [ ]
              addressee at the number set forth beneath their above-listed address. At the completion
13
              of the transmission, a Transmission Report was generated, confirming transmission and
14            receipt by the addresse(es).
              By E-MAIL: based on a court order or an agreement of the parties to accept service by
15     [ ]
              e-mail or electronic transmission, I caused the document to be sent to the persons at the
              e-mail addresses listed below. I did not receive, within a reasonable time after the
16            transmission, an electronic message or other indication that the transmission was
17            unsuccessful.
              By PERSONAL DELIVERY: By personally delivering a true copy thereof to the
       [ ]
18            person(s) and at the address(es) set forth below.
              By OVERNIGHT DELIVERY (USPS): At the address(es) listed herein below
19     [ ]
              by placing a true copy thereof enclosed in a sealed envelope with a label (billed to our
              account) affixed to the envelope. I am readily familiar with my office business practice
20
              for collection and processing of correspondence for USPS and the within
21            correspondence will be deposited with USPS on this date in the ordinary course of
              business.
22            By ECF ELECTRONIC SERVICE: By CM/ECF for parties that are CM/ECF
       [X]
              participants. Service is being made electronically on those parties on the attached list
23            that are registered users of the Court’s Electronic Case Filing System.
24
             I declare under penalty of perjury under the laws of the United States that the foregoing is true
25
     and correct. Executed on May 24, 2019, at San Francisco, California.
26

27

28                                                         Albert Chen
                                                         -4–
       DEFENDANT WALMART INC.’S PETITION FOR REMOVAL OF CIVIL ACTION AND JURY
                                      DEMAND
                Case 3:19-cv-02886-JCS Document 1 Filed 05/24/19 Page 5 of 5


 1                                            SERVICE LIST
 2
     Winston W. Moody, Esq.
 3
     Gwilliam, Ivary, Chiosso, Cavalli & Brewer
 4   1999 Harrison Street, Suite 1600
     Oakland, CA 94612
 5   T: (510) 832-5411
     F: (510) 832-1918
 6   E: wmoody@giccb.com
 7
     (Attorney for Plaintiff)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -5–
       DEFENDANT WALMART INC.’S PETITION FOR REMOVAL OF CIVIL ACTION AND JURY
                                      DEMAND
